Title: 19th.
From: Adams, John Quincy
To: 


       Heard Mr. Wibird, preach all day from Romans VIII. 1st. There is therefore now no Condemnation to them that are in Christ Jesus, who walk not after the flesh, but after the Spirit. The Ladies complain’d that it was an old one, which, had been delivered so many Times, that, they had it, almost by heart: indeed it is said Mr. Wibird has written but very few Sermons; and preaches them over and over in a continual succession. I went down to the Library, in the Evening, and got me, some books, which I shall want at College.
      